Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 24, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150540                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 150540
                                                                   COA: 323751
                                                                   St Clair CC: 14-000688-FH
  WILLIAM BASIL LYNDS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 16, 2014
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 24, 2015
           p1116
                                                                              Clerk